NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  




COMMON STOCK PURCHASE WARRANT




JAYHAWK ENERGY, INC.

Warrant Shares: 75,000
                                                            Effective Date:
December 20, 2016




THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) certifies that, for value
received, Kelly Stopher or assigns (the “Holder”) is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the date hereof (the “Effective Date”) and on or
prior to the close of business on December 19, 2021 (the “Termination Date”),
but not thereafter, to subscribe for and purchase from JayHawk Energy, Inc., a
Nevada corporation (the “Company”), up to Seventy-Five Thousand (75,000) post
100:1 reverse split shares (the “Warrant Shares”) of Common Stock at the
Exercise Price described below.  

Section 1.

Exercise.

a)

Exercise of Warrant.  Exercise of the rights represented by this Warrant may be
made, in whole or in part, at any time or times on or after the Effective Date
and on or before the Termination Date by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of the Holder appearing on the books of the
Company) of a duly executed facsimile or electronic copy of the Notice of
Exercise Form annexed hereto.  Notwithstanding anything herein to the contrary,
the Holder shall not be required to physically surrender this Warrant to the
Company until the Holder has acquired all of the Warrant Shares available
hereunder and the Warrant has been exercised in full, in which case, the Holder
shall surrender this Warrant to the Company for cancellation within three (3)
Trading Days of the date the final Notice of Exercise is delivered to the
Company.  Partial exercises of this Warrant resulting in acquisition of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number





1




--------------------------------------------------------------------------------

of Warrant Shares acquirable hereunder in an amount equal to the applicable
number of Warrant Shares acquired.  The Holder and the Company shall maintain
records showing the number of Warrant Shares acquired and the date of such
acquisitions.  The Company shall deliver any objection to any Notice of Exercise
Form within two (2) Business Days of receipt of such notice.  In the event of
any dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. The Holder and any assignee, by
acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following the acquisition of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for acquisition
hereunder at any given time may be less than the amount stated on the face
hereof.

b)

Exercise Price. The Exercise Price for the Warrants shall be $0.01 per share
and, therefore, the Holder is entitled to receive, upon any exercise hereof and
subject to such exercise limitations are set forth in Section 1(d) below, the
number of shares of Common Stock set forth in the Notice of Exercise delivered
to the Company, by the Holder, pursuant to this Section 1.

c)

Payment of Exercise Price.  Payment of the Exercise Price shall be made as
follows:

a.

Cash Exercise: cash, bank or cashier’s check or wire transfer; or




b.

Cashless Exercise:  surrender of this Warrant (if the full Warrant is being
exercised) at the principal office of the Company together with notice of
cashless election, in which event the Company shall issue Holder a number of
shares of Common Stock computed using the following formula:   X = Y (A-B)/A
where: X = the number of shares of Common Stock to be issued to Holder; Y = the
number of shares of Common Stock for which this Warrant is being exercised; A=
the Market Price of the Common Stock; and B= the Exercise Price.

i.

“Market Price” shall mean the VWAP for each of the five (5) consecutive Trading
Days prior to the Company’s receipt of the Holder’s Notice of Exercise form.  

ii.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

iii.

“Trading Market” the market upon which the Company’s securities are traded.

c.

For purposes of Rule 144 and this section, it is intended, understood and
acknowledged that the Common Stock issuable upon exercise of this Warrant in a
Cashless Exercise transaction shall be deemed to have been acquired at the time
this Warrant was issued.  Moreover, it





2




--------------------------------------------------------------------------------

is intended, understood and acknowledged that the holding period for the Common
Stock issuable upon exercise of this Warrant in a Cashless Exercise transaction
shall be deemed to have commenced on the Effective Date.

d.

Mechanics of Exercise.

i.

Delivery of Certificates Upon Exercise.  Certificates for shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder by crediting
the account of the Holder’s prime broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission (“DWAC”) system if the Company
is then a participant in such system and either (A) there is an effective
Registration Statement permitting the issuance of the Warrant Shares to or
resale of the Warrant Shares by the Holder or (B) the shares are eligible for
resale by the Holder without volume or manner-of-sale limitations pursuant to
Rule 144, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is ten (10) Trading Days after
the latest of (A) the delivery to the Company of the Notice of Exercise form, or
(B) surrender of this Warrant (if required) (such date, the “Warrant Share
Delivery Date”).   

ii.

 Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of the Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.




iii.

No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall round up to the next whole share.




iv.

Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares shall
be made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however,





3




--------------------------------------------------------------------------------

that in the event certificates for Warrant Shares are to be issued in a name
other than the name of the Holder, this Warrant when surrendered for exercise
shall be accompanied by the Assignment Form attached hereto duly executed by the
Holder and the Company may require, as a condition thereto, the payment of a sum
sufficient to reimburse it for any transfer tax incidental thereto.




e.

Holder’s Exercise Limitations.  The Company shall not effect any exercise of
this Warrant, and the Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 1 or otherwise, to the extent that at the time
the Notice of Exercise is delivered to the Company, by the Holder, the Company
does not have a sufficient number of authorized shares of Common Stock held in
treasury to deliver the shares of Common Stock issuable upon the exercise of
this Warrant.




Section 2.

Transfer of Warrant.

a)

Transferability.  Subject to compliance with any applicable securities laws and
the conditions set forth in Section 2(d) hereof, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.  The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.  

b)

New Warrants. This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 2(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Effective Date and shall be identical with this Warrant except as
to the number of Warrant Shares issuable pursuant thereto.





4




--------------------------------------------------------------------------------



c)

Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time.  The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

d)

Transfer Restrictions. If , at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be (i) eligible for resale without volume or manner-of-sale restrictions or
current public information requirements pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Warrant, as the case may be, provide the Company with an opinion, to the
sole satisfaction of Company, that the Warrant may be transferred pursuant to an
exemption from registration.

e)

Representation by the Holder.  The Holder, by the acceptance hereof, represents
and warrants that it is acquiring this Warrant and, upon any exercise hereof,
will acquire the Warrant Shares issuable upon such exercise, for its own account
and not with a view to or for distributing or reselling such Warrant Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law, except pursuant to sales registered or exempted under the
Securities Act.

Section 3.

Miscellaneous.

a)

No Rights as Stockholder Until Exercise.  This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 1(c)(i).  

b)

Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

c)

Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.





5




--------------------------------------------------------------------------------



d)

Jurisdiction. All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be determined in accordance with the
laws of the State of Nevada.

e)

Restrictions.  The Holder acknowledges that the Warrant Shares acquired upon the
exercise of this Warrant will have restrictions upon resale imposed by state and
federal securities laws.

f)

Non-waiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.

g)

Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered to the
Company’s registered address in the State of Nevada or the Holder’s address on
file with the Company’s Transfer Agent, as applicable.

h)

Limitation of Liability.  No provision hereof, in the absence of any affirmative
action by the Holder to exercise this Warrant to purchase Warrant Shares, and no
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

i)

Remedies.  The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

j)

Successors and Assigns.  Subject to applicable securities laws, this Warrant and
the rights and obligations evidenced hereby shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of the Holder.  The provisions of this Warrant
are intended to be for the benefit of any Holder from time to time of this
Warrant and shall be enforceable by the Holder or holder of Warrant Shares.





6




--------------------------------------------------------------------------------



k)

Amendment.  This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

l)

Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

m)

Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.







JAYHAWK ENERGY, INC.

       /s/ Scott Mahoney

By:__________________________________________

     Name:  Scott Mahoney

     Title:   Interim President/CEO




Date Signed:  December 20, 2016











7




--------------------------------------------------------------------------------




NOTICE OF EXERCISE




TO: JAYHAWK ENERGY, INC.




(1)

The undersigned hereby elects to acquire ___________________________Warrant
Shares of the Company pursuant to the terms of the attached Warrant (only if
exercised in full), and tenders herewith payment of all applicable transfer
taxes, if any.

(2)

Payment for the Warrant Shares has been made in lawful money of the United
States and has been prepaid by the Holder and such prepayment has been credited
against this purchase in the amount of $_________________________by the Company;
or

(3)

Payment for the Warrant Shares has been made through a Cashless Exercise and
$_________________________has been credited for the purchase of
___________________ Warrant Shares. The number of Warrant Shares utilized in the
Cashless Exercise is _______________________.

(4)

Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned or in such other name as is specified below:

_______________________________







The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:




_______________________________




_______________________________




_______________________________




(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended.




[SIGNATURE OF HOLDER]




Name of Investing Entity:
________________________________________________________________________

Signature of Authorized Signatory of Investing Entity:
_________________________________________________

Name of Authorized Signatory:
___________________________________________________________________

Title of Authorized Signatory:
____________________________________________________________________

Date:
________________________________________________________________________________________




















--------------------------------------------------------------------------------




ASSIGNMENT FORM




(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)










FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to




_______________________________________________ whose address is




_______________________________________________________________.










_______________________________________________________________




Dated:  ______________, _______







Holder’s Signature:

_____________________________




Holder’s Address:

_____________________________




_____________________________










Signature Guaranteed:  ___________________________________________







NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant. Officers of corporations and those acting in
a fiduciary or other representative capacity should file proper evidence of
authority to assign the foregoing Warrant.












